Citation Nr: 1516260	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-27 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than August 6, 2009, for the award of service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel








INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. He died in April 1985. The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which granted service connection for the cause of the Veteran's death, effective August 6, 2009. Review of the VA paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that she is entitled to an earlier effective date for the award of service connection for the cause of the Veteran's death on the basis that she filed a claim for survivor's benefits from the Social Security Administration (SSA) close in time to the Veteran's death and such serves as her claim of entitlement to dependency and indemnity compensation (DIC) benefits, specifically, service connection for the cause of the Veteran's death.

Of record, however, is a September 2012 statement from the SSA indicating that all paper records related to the appellant's file created in 1985 were destroyed in 1999. Also of record are multiple documents from the SSA for tax years beginning in 1985 demonstrating benefits paid to the appellant and her dependent children under the Veteran's social security number. 
While the appellant's SSA paper records have been destroyed, additional information from the SSA may still be available. The tax forms provided did not indicate the type of claim filed such that the benefits were paid to the appellant and her dependent children, or the date of the claim. To properly adjudicate the appellant's claim for an earlier effective date, the Board seeks additional evidence in order to determine the date and form of the appellant's claim filed with the SSA following the Veteran's death. Specifically, the Board seeks confirmation as to whether a specific form, the SSA-24, Application for Survivor's Benefits, was filed with the SSA, and if so, the date of such filing.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and request confirmation as to the date and form of the appellant's claim for survivor's benefits following the Veteran's death in April 1985. Specifically request confirmation as to whether the appellant's claim for survivor's benefits from the SSA filed after the Veteran's death in April 1985 was a SSA-24 or equivalent. Inform the SSA that VA is aware that paper records related to this claim have been destroyed and specifically request confirmation of the date and form of the appellant's claim from any electronic source, report, tax document, or other source. Any and all responses, including negative responses, must be properly documented in the claims file. If a negative response is received, the appellant must be duly notified and provided an opportunity to submit such records.

2. Then, after ensuring any other necessary development has been completed; readjudicate the appellant's claim. Discuss the implications of 38 U.S.C.A. § 5105 (West 2002) and 38 C.F.R. § 3.153 (2014), providing that an application on a form jointly prescribed by the Secretary and the Commissioner of SSA filed with the SSA on or after January 1, 1957, will be considered a claim for death benefits, to have been received by VA as of the date of receipt by the SSA; and the VA Adjudication Procedure Manual providing instructions on processing a SSA-24 and indicating that an application for survivor's benefits filed with the SSA on or after January 1, 1957, because of the death of a Veteran constitutes a claim for VA death benefits and is considered to have been received by VA as of the date of receipt by the SSA. If any action remains adverse to the appellant, provide her with a Supplemental Statement of the Case (SSOC) and allow her an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








(Continued on the next page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




